Title: To Thomas Jefferson from Jerman Baker, 2 October 1823
From: Baker, Jerman
To: Jefferson, Thomas

Dear Sir  Richmond 2nd Octr 1823I have just returned from the Country and hasten to comply with your request of the 11th UltmoI send you a statement of the Revenue Tax of 1821 reported to the Legislature by the Auditor of public accounts; a statement also of the Tax for the same year, showing the portion paid by each of the Four Divisions of the State, and a Statement of the Revenue Tax of 1822. Any other that you may wish will with much pleasure be very promptly forwardedBe pleased Sir, to present my affectionate regards to Mrs Randolph & family, & to accept the assurance of my  Sincere friendship & high respect.Jerman Baker